DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s request for reconsideration of the finality of the rejection of the last Pre-Appeal Brief Conference Request filed on 06/08/2022 have been considered and it is persuasive, therefore, the cited references could not entirely overcome the limitations of claims 1, 9 and 16. All current claims 1-20 are in condition for allowance.
Regarding to claims 1, 9 and 16, the closest prior art references the examiner found are Mantor et al. (U.S. 2016/0371873 A1) in view of George et al. U.S. 2021/0211701 A1), have been made of record as teaching: processing the tiles of the first batch of primitives based on the tile-processing order determined for the tiles of the first batch of primitives (Mantor, Fig. 4B, [0047]); the tile-processing order for the tiles of the first batch of primitives comprising an ordering of tiles of the first batch of primitives being based on a temporal proximity of tiles of the first batch of primitives with a most-recently-processed-tile-to-a-least- recently-processed tile order of the second batch of primitives (George, Fig. 2, [0045] [0137]), recited in claims 1, 9 and 16.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
determining a tile-processing order for tiles of a first batch of primitives based on a temporal data locality of the first batch of primitives with respect to a tile- processing order for a second batch of primitives, the second batch of primitives being processed prior to the first batch of primitives as recited on claims 1, 9 and 16.
Claims 2-8, 10-15 and 17-20 are allowable because they are depended on claims 1, 9 and 16.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Steiner et al. (U.S. 2007/0296725 A1),  Dimitrov et al. (U.S. 2015/0213638 A1) and Bolz et al. (U.S. 2017/0053375 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611